Citation Nr: 0612176	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  02-15 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted an increased 50 percent 
rating for PTSD.  The case was remanded for additional 
development in June 2004 and an October 2005 rating decision 
granted an increased 70 percent rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran's service-connected PTSD is manifested by a 
total occupational and social impairment.


CONCLUSION OF LAW

An increased 100 percent rating for PTSD is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified, generally, of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his increased rating claim by correspondence 
dated in June 2004.  The duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  As stated above, full compliance with VCAA has 
been accomplished as to this matter and because of the 
disposition of the present issue on appeal other notice 
requirements are not applicable at this time.  The agency of 
original jurisdiction will be responsible for addressing any 
notice defect with respect to the rating and effective date 
elements when effectuating an award.  Therefore, as there has 
been substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of the claim 
would not cause any prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2005).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2005).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2005).

General Rating Formula for Mental Disorders:
Total occupational and social impairment, due to such 
symptoms as:
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, 
or own name
 

10
0
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).  

The Court has held that global assessment of functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.) (DSM-IV), p. 32).  GAF scores ranging 
between 31 to 40 reflect some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or a major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  Scores ranging between 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  The nomenclature employed in the 
schedule is based upon the DSM-IV, which includes the GAF 
scale.  See 38 C.F.R. § 4.130.  

In this case, the veteran asserts that his service-connected 
PTSD is more severely disabling than indicated by the present 
70 percent rating.  On VA examination in July 2001 he 
complained of continued PTSD symptoms of hypervigilance, 
flashbacks, traumatic memories, intrusive thoughts, 
irritability, problems sleeping, and a depressed mood.  The 
examiner noted that intrusive thoughts impaired his 
concentration and communication and contributed to his 
depression, but that there was no evidence of delusions, 
hallucinations, inappropriate behavior, suicidal or homicidal 
thoughts, inability to maintain minimal personal hygiene, 
memory loss, or impaired impulse control.  The diagnosis was 
severe catastrophic PTSD and a GAF score of 40 was provided.  

At his VA examination in August 2005 the veteran complained 
of problems sleeping with frequent nightmares and fairly 
persistent and severe daytime symptoms of anxiety and 
depression.  He stated he had been unable to work for the 
previous 12 years and that he terminated his job as a 
custodian due to constant battles with his supervisor.  He 
denied any actual auditory or visual hallucinations outside 
of his flashback experiences and the examiner noted there did 
not appear to be any overt psychotic thinking.  Mental status 
examination revealed a high level of muscle tension 
throughout the interview.  The veteran's remote recall seemed 
somewhat spotty and his short-term memory was mildly 
impaired.  His mood was depressed with associated anxiety, 
irritability, and a heightened state of vigilance.  There was 
no present suicidal or homicidal ideation.  It was noted he 
could be described as mildly paranoid, but was not overtly 
delusional.  The diagnosis was chronic PTSD and a present GAF 
score of 35 was provided.  The examiner noted the disability 
was severe, that the veteran was very limited in terms of his 
social functioning, and that he had not attempted to work in 
recent years and based upon his present level of symptoms due 
to PTSD it was unrealistic to expect him to attempt to work.

Based on the evidence of record, the Board finds the 
veteran's service-connected PTSD is presently manifested by a 
total occupational and social impairment.  Although there is 
no evidence of symptoms such as gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or memory loss for names of close relatives, own 
occupation, or own name, the August 2005 VA examiner's 
opinion that it was unrealistic to expect the veteran to 
attempt to work is indicative of a total occupational 
impairment.  This determination is consistent with the 
assigned GAF score of 35.  Therefore, the Board finds 
entitlement to a 100 percent rating is warranted.


ORDER

Entitlement to a 100 percent rating for PTSD is granted, 
subject to the regulations governing the payment of monetary 
awards.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


